Per Curiam.

On the trial the evidence was conflicting, and at the close of the trial the plaintiff failed to move for a direction in his favor, or to except to any portion of the charge, in which the questions to be determined were submitted to the jury.
The exceptions taken during the trial do not present reversible error, and after careful examination of the whole record we find that the verdict of the jury is supported by the evidence.
The judgment and order appealed from should be affirmed, with costs. /
Present: Conlan and O’Dwyer, JJ.
Judgment and order affirmed, with costs.